Exhibit 10.5

FIRST PLACE BANK

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Agreement is effective                     , and is entered into between
First Place Bank (the “Bank”), a federally chartered savings association, 185
East Market Street, Warren, Ohio 44481, and                                 
(“Executive”). This Agreement replaces the Change in Control Severance Agreement
between Executive and First Place Bank with the effective date of July 5, 2004.

First Place Financial Corp. (the “Holding Company”) is the holding company for
the Bank. By signing this Agreement, the Holding Company agrees to guarantee the
obligations of the Bank.

Whereas, the Bank wishes to provide the Executive with certain benefits in event
of termination of employment under conditions described below following a change
in control of the Bank; and

Whereas, Executive has agreed to continue to serve in the employ of the Bank;

The parties agree as follows:

1. Term of Agreement.

The initial Term of this Agreement shall continue from the above effective date
through June 30, 2008. The Term may be extended by the Board of Directors in
one-year increments as set forth below.

2. Extension of Term.

Commencing on July 1, 2007, and continuing annually thereafter, the Board of
Directors of the Bank (the “Board”) will review this Agreement, the needs of the
Bank, and the Executive’s performance. The Board may extend the Term of this
Agreement for an additional year or may elect for any reason not to extend the
Term. The Board will include the extension or non-extension in the minutes of
the Board’s meeting and will notify the Executive of any non-extension.

3. Change in Control followed by Termination of Employment.

Upon occurrence of a Change in Control of the Bank or the Holding Company
followed by termination of Executive’s employment within two years following the
effective date of the Change in Control, the provisions of Section 5 below shall
apply unless the termination is because of death, disability, retirement, or
Termination for Cause. Executive may elect to terminate the employment in the
event that the Executive suffers any of the following within the two (2) years
following the effective date of the Change in Control: (i) any material demotion
or reassignment of duties and responsibilities to duties and responsibilities
not consistent with Executive’s experience, expertise, and position with the
Bank prior to the Change in Control; (ii) any material reduction or removal of
title, office, responsibility, or authority; (iii) any material reduction in
annual compensation or benefits; (iv) relocation of Executive’s principal office
if the relocation increases Executive’s one-way travel distance to the office by
more than 50 miles.

4. Definitions.

(A) Change in Control. A “Change in Control” of the Bank or Holding Company
shall mean an event of a nature that: (i) would be required to be reported in
response to Item 1 of the Current Report on Form 8-K, as in effect on the date
hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); or (ii) results in a Change in Control of the
Bank or the Holding Company within the meaning of the Home Owners’ Loan Act of
1933, as amended, the Federal Deposit Insurance Act, or rules and regulations of
the Office of Thrift Supervision (“OTS”) (or its predecessor agency), as in
effect on the date of this Agreement (provided, that in applying the definition
of change in control as set forth under the Rules and Regulations of the OTS,
the Board shall substitute its judgment for that of the OTS); or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of voting securities of the
Bank or the Holding Company representing 50% or more of the Bank’s or the
Holding Company’s outstanding voting securities or right to acquire such
securities except for any voting securities of the Bank



--------------------------------------------------------------------------------

purchased by the Holding Company and any voting securities purchased by any
employee benefit plan of the Bank or the Holding Company, or (b) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the Directors comprising the Incumbent
Board, or whose nomination for election by the Holding Company’s stockholders
was approved by a Nominating Committee solely composed of members which are
Incumbent Board members, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board, or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs or is
effectuated in which the Bank or Holding Company is not the resulting entity.

(B) Termination for Cause. “Termination for Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
conduct damaging the reputation of the Bank or the Holding Company, any breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule, or regulation (other than
traffic violations or similar offenses) or final cease and desist order, or
material breach of any provision of this Agreement. Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to Executive a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the members of the Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after the Date of Termination for
Cause. During the period beginning on the date of the Notice of Termination for
Cause pursuant to Section 6 hereof through the Date of Termination for Cause,
stock options and related limited rights granted to Executive under any stock
option plan shall not be exercisable nor shall any unvested awards granted to
Executive under any stock benefit plan of the Bank, the Holding Company, or any
subsidiary or affiliate thereof, vest. At the Date of Termination for Cause,
such stock options and related limited rights and such unvested awards shall
become null and void and shall not be exercisable by or delivered to Executive
at any time subsequent to such Date of Termination for Cause.

5. Termination Benefits.

(A) Sum Payable. Upon the occurrence of a Change in Control, followed by the
termination of the Executive’s employment within two years following the Change
in Control due to (i) Executive’s election to terminate for reasons described in
Section 3 above, or (ii) Executive’s dismissal by the Bank or the Holding
Company, the Bank or the Holding Company shall pay Executive, or in the event of
his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, a lump sum equal to two (2) times Executive’s average annual
compensation for the five most recent taxable years that Executive has been
employed by the Bank or such lesser number of years in the event that Executive
shall have been employed by the Bank for less than five years. Such average
annual compensation shall include base salary, commissions, bonuses, any other
cash compensation, contributions or accruals on behalf of Executive to any
pension and/or profit sharing plan, contributions to any incentive plan,
severance payments, retirement payments, director or committee fees, fringe
benefits paid or to be paid to the Executive in any such year, and payment of
any expense items without accountability or business purpose or that do not meet
the Internal Revenue Service requirements for deductibility by the Bank.

(B) Time of Payment. In the event of termination of the employment by the Bank
or the Holding Company, the payment shall be made not later than thirty
(30) days following the Date of Termination. In the event of Executive’s
election to terminate the employment for one or more of the reasons set forth in
Section 3 above, the payment shall be made in lump sum not sooner than six
(6) months and not later than six (6) months and fifteen (15) days following the
Date of Termination.

(C) Regulatory Capital Limitation. In the event that the Bank is not in
compliance with its minimum capital requirements, or if payment pursuant to
Section (A) above would cause the Bank’s capital to be reduced below its minimum
regulatory capital requirements, payment shall be deferred until the earliest
date at which the Bank or its successor reasonably anticipates that payment will
not cause a capital compliance violation.

(D) Life and Medical Insurance Coverage. Upon the occurrence of a Change in
Control of the Bank or the Holding Company followed by termination of
Executive’s employment as described in Section 3 above within two years
following the Change in Control, other than termination because of death,
disability, retirement, or Termination for Cause, the Bank shall cause to be
continued for the Executive life and medical insurance coverage substantially
equivalent to the coverage maintained by the Bank or Holding Company for
Executive prior to his termination, except to the extent such coverage may be
changed in its application to all Bank or Holding Company employees on a
nondiscriminatory basis. Such coverage and payments shall cease upon the
expiration of twenty-four (24) full calendar months following the Date of
Termination.



--------------------------------------------------------------------------------

(E) Section 280G. Notwithstanding the preceding paragraphs of this Section 5, in
no event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with said Section 280G.
The allocation of the reduction required hereby among the Termination Benefits
provided by the preceding paragraphs of this Section 5 shall be determined by
Executive.

(F) Section 409A. The parties intend that payments pursuant to this Agreement
either shall not constitute “deferred compensation” or shall otherwise qualify
for exemption from excise and other tax penalties applicable under Section 409A
of the Internal Revenue Code. If it is determined that any payment(s) under this
Agreement would be subject to excise or other tax penalty under Section 409A,
the terms of this Agreement shall be amended so that such payments(s) will
comply with the requirements of Section 409A and will not be subject to excise
or other tax penalty.

6. Notice of Termination.

(A) Form. Any purported termination by the Bank or by Executive in connection
with a Change in Control shall be communicated by a written “Notice of
Termination” which shall include the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

(B) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination (which, in the instance of Termination for Cause,
shall not be less than thirty (30) days from the date such Notice of Termination
is given); provided, however, that if a dispute regarding the Executive’s
termination exists, the “Date of Termination” shall be determined in accordance
with Section 6(C) of this Agreement.

(C) Dispute. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, in the event that the Executive is terminated for reasons other than
Termination for Cause, the Bank will continue to pay Executive the payments and
benefits due under this Agreement in effect when the notice giving rise to the
dispute was given (including, but not limited to, his or her current annual
salary) and continue him or her as a participant in all compensation, benefit,
and insurance plans in which he or she was participating when the notice of
dispute was given, until the earlier of: (1) the resolution of the dispute in
accordance with this Agreement; or (2) the expiration of the remaining Term of
this Agreement. Amounts paid under this Section 6(C) are in addition to all
other amounts due under this Agreement and shall not be offset against or reduce
any other amounts due under this Agreement.

7. Source of Payments.

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank.
Further, the Holding Company guarantees such payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Holding Company.

8. Effect on Prior Agreements and Existing Benefit Plans.

This Agreement supersedes and cancels the prior Change in Control Agreement
between the Bank and Executive. This Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement. Nothing in this Agreement shall confer upon
Executive the right to continue in the employ of Bank or shall impose on the
Bank any obligation to employ or retain Executive in its employ for any period.



--------------------------------------------------------------------------------

9. No Attachment.

(A) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(B) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank, and their respective successors and assigns.

10. Modification and Waiver.

(A) This Agreement may not be modified or amended except by an instrument in
writing signed by all parties to this Agreement.

(B) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

11. Effect of Action Under Holding Company Agreement.

Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits are paid to or received by Executive under any Holding
Company Agreement between Executive and Holding Company, the amount of such
payments and benefits paid by the Holding Company will be subtracted from any
amount due simultaneously to Executive under similar provisions of this
Agreement.

12. Required Regulatory Provisions.

(A) The Board of Directors may terminate Executive’s employment at any time, but
any termination by the Board of Directors, other than Termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause as defined in
Section 4 above.

(B) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8 (e)(3) or 8 (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion
(i) pay Executive all or part of the compensation withheld while the contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(C) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) or (g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(D) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

(E) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (or his or her designee) at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act; or (ii) by the



--------------------------------------------------------------------------------

Director of the Office of Thrift Supervision (or his or her designee) at the
time the Director (or his or her designee) approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

(F) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and any rules
and regulations promulgated thereunder.

13. Reinstatement of Benefits Under Section 12(B).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 12(B) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 5 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.

14. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

15. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.

16. Governing Law.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Ohio, but only to the extent not
preempted by Federal law.

17. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank’s main office, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

18. Payment of Costs and Legal Fees.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank (which payments are guaranteed by the Holding
Company pursuant to Section 7 hereof) if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

19. Indemnification.

(A) The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
Federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.



--------------------------------------------------------------------------------

(B) Any payments made to Executive pursuant to this Section are subject to and
conditioned upon compliance with 12 C.F.R. §545.121 and any rules or regulations
promulgated thereunder.

20. Successor to the Bank.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

ATTEST:     FIRST PLACE BANK

 

   

 

    Steven R. Lewis,     Chief Executive Officer     Date:  

 

ATTEST:     FIRST PLACE FINANCIAL CORP.       (Guarantor)      

 

   

 

    Steven R. Lewis,     President and Chief Executive Officer     Date:  

 

WITNESS:     EXECUTIVE

 

   

 

    Date:  

 